WELLS, Judge.
Dam Lopez appeals an order denying his motion for post-conviction relief filed *272pursuant to Florida Rule of Criminal Procedure 3.800. We affirm without prejudice to the filing of an amended motion properly attaching the sentencing transcripts. See Williams v. State, 957 So.2d 600, 604 (Fla.2007) (“[T]he burden remains with the petitioner to demonstrate an entitlement to relief on the face of the record. If the sentencing transcript is neither in the file nor attached to the motion, the motion should be denied without prejudice to the filing of an amended motion properly attaching the sentencing transcript.”).